            Case 2:19-cr-00692-MAK Document 82 Filed 09/17/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                       CRIMINAL ACTION

                        v.                         NO. 19-692

    STEVE MACK


                                            ORDER

          AND NOW, this 17th day of September 2020, upon considering the United States' Motion

in limine to admit audio recordings and transcripts (ECF Doc. No. 61 ), Defendant electing to not

file a written opposition but raise objections at yesterday's evidentiary hearing (ECF Doc. No. 72)

under United States v. Starks 1, and for reasons more fully described on the record during

yesterday's hearing after finding the United States met its burden of demonstrating authenticity of

the audio recordings and transcripts under the Starks factors and as described in the accompanying

Memorandum, it is ORDERED the United States' Motion (ECF Doc. No. 61) is GRANTED and

the United States may admit audio recordings and the transcripts of those recordings subject to its

agreement not to refer to the recordings as originating from jail unless Defendant opens the door

to this issue.




1
    515 F.2d 112 (3d Cir. 1975).
